Argued October 5, 1927.
This appeal is from a compensation award to a widow. Her deceased husband, employed by appellant, was sent to deliver a draft to William Slipp; on reaching his destination he was obliged to wait a short time until Slipp came in; when Slipp appeared, decedent delivered the draft. Before he left the place, a fight began in the street; the participants rushed into Slipp's store, and one of them struck decedent, who was not a party to the dispute; the blow caused his death. The evidence does not show clearly how much time elapsed between his delivery of the draft and the assault. The referee found that the time was "only a few minutes," and that decedent was therefore "actually engaged in the furtherance of the business or affairs of the employer," within the meaning of Sec. 301, 1915, P.L. 736, 739. The board and the court below affirmed. As there is evidence to support the finding, we may not interfere with it. The entire transaction from the time of his entry into the store until the assault was relatively so short, that it cannot be said from the evidence that the continuity of his service was broken; unless it was, liability under the statute followed: Blouss v. D.L.  W.R.R. Co., *Page 528 73 Pa. Super. 95; Dzikowska v. Steel Co., 259 Pa. 578; Hale v. Fire Brick Co., 75 Pa. Super. 454; Haddock v. Steel Co., 263 Pa. 120; Cymbor v. Binder Coal Co., 285 Pa. 440.
Judgment affirmed.